DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is recites the limitation "said heated gases" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi (EP 0446064 A2).
	With respect to Claim 1, Adachi teaches an exhaust subsystem (Figure 1, #1) comprising: an exterior housing (2/4/5) formed of polymer (Page 3, Lines 9-11); a pipe (3/7) carried by said exterior housing (2/4/5), that emits gases (8) into said housing to attenuate sound; wherein said pipe (3/7) is formed of a layered fibers (3) formed at least partially of glass, and bound by an inorganic binder (Col. 3, Lines 39-45).  
	With respect to Claim 2, Adachi teaches wherein said fibers (3) define a microporous inner surface of said pipe.  
	With respect to Claim 4, Adachi teaches wherein said fibers comprise ceramics (Page 5, Line 10).  
	With respect to Claim 6, Adachi teaches wherein said inorganic binder is silica or silicate based (Col. 4, Lines 39-42).  
Claims 1-3, 4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van De Flier (2007/0240932).
	With respect to Claim 1, Van De Flier teaches an exhaust subsystem (Figures 2-2A, #200) comprising: an exterior housing (202/214) formed of polymer ([0029]); a pipe (204/215A/215B) carried by said exterior housing (202/214), that emits gases into said housing to attenuate sound; wherein said pipe (204/215A/215B) is formed of a layered fibers (215A/215B) formed at least partially of glass, and bound by an inorganic binder ([0027], [0031]).  
	With respect to Claim 2, Van De Flier teaches wherein said fibers (215A/215B) define a microporous inner surface of said pipe.  
	With respect to Claim 3, Van De Flier teaches wherein said fibers comprise calcium silicate ([0027]).  
	With respect to Claim 6, Van De Flier teaches wherein said inorganic binder is silica or silicate based ([0027]).  
	With respect to Claim 7, Van De Flier teaches further comprising a fiber liner (217) in said housing (202/214).  
Claims 1-2, 6-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sikes (7,810,609).
	With respect to Claim 1, Sikes teaches an exhaust subsystem (Figures 1-7, #14) comprising: an exterior housing (18) formed of polymer (Col. 3, Lines 6-18); a pipe (28) carried by said exterior housing (18), that emits gases (through portions aligned with perforations #58 of pipe #12) into said housing to attenuate sound; wherein said pipe (28) is formed of a layered fibers` formed at least partially of glass, and bound by an inorganic binder (Col. 3, Lines 41-56).  
	With respect to Claim 2, Sikes teaches wherein said fibers (of layer #28 - Col. 3, Lines 41-56) define a microporous inner surface of said pipe (28).  
	
	With respect to Claim 6, Sikes teaches wherein said inorganic binder is silica or silicate based (Col. 3, Lines 41-56 – note S-glass).  
	With respect to Claim 7, Sikes teaches further comprising a fiber liner (46) in said housing (18).  
	With respect to Claim 9, Sikes teaches further comprising sound insulating material (46) within said housing (18) to absorb energy from gasses emitted by said pipe (28) into said housing (18) (Col.4, Lines 13-31).  
	With respect to Claim 10, Sikes teaches wherein said sound insulating material (46) comprises glass fiber (Col.4, Lines 15-21).  
	With respect to Claim 11, Sikes teaches further comprising an upstanding wall (could be any of 32/34/38/40a-d) for supporting said pipe (28) and a second pipe (12) in said housing (18).  
Claims 13-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zanzia (6,138,791).
	With respect to Claim 13, Zanzia teaches a method of forming a pipe (Figures 3A-F, #316) for use in an exhaust subsystem comprising forming and curing at least one layer comprising fiber material (300) and an inorganic binder (Col. 9, Lines 29-40) on a molding core (302), and curing said inorganic binder to form said pipe (Col. 10, Lines 58-61).  
	With respect to Claim 14, Zanzia teaches wherein said at least one layer (300) comprises sheets of fiber material (via rolling of pas #300).  
	With respect to Claim 16, Zanzia teaches further comprising removing said pipe (300) from said molding core (302) (Col. 29-33).  
	With respect to Claim 17, Zanzia teaches wherein said molding core (302) is formed of a thermally conductive material (note metal mandrels may be used – Col. 10, Lines 29-31), and wherein said curing further comprising heating said thermally conductive material (Col. 10, Lines 22-28).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (EP 0446064 A2).
	With respect to Claim 5, Adachi is relied upon for the reasons and disclosures set forth above.  Adachi further teaches layered fibers (3).  Adachi fails to explicitly teach wherein said layered fibers comprise braided fibers.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said layered fibers comprise braided fibers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to Claim 12, Adachi is relied upon for the reasons and disclosures set forth above.  Adachi further teaches wherein said exterior housing (2/4/5) if formed in at least two casing portions.  Adachi fails to teach wherein said housing has a generally oval cross-section.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said housing has a generally oval cross-section, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Adachi.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Flier (2007/0240932).
	With respect to Claim 8, Van De Flier is relied upon for the reasons and disclosures set forth above.  Van De Flier further teaches wherein said pipe (2115A/215B) has been pre-molded.  It is further considered to be obvious that the preform 215A/B is molded on some kind of mold component which constitutes the claimed “molding core.”  Further, the method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has been given little patentable weight.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zanzia (6,138,791).
	With respect to Claim 15, Zanzia is relied upon for the reasons and disclosures set forth above.  Zanzia further teaches layered fibers (300).  Zanzia fails to explicitly teach wherein said layered fibers comprise braided fibers.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said layered fibers comprise braided fibers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zanzia (6,138,791) in view of Richards (3,794,708).
	With respect to Claim 18, Zanzia is relied upon for the reasons and disclosures set forth above.  Zanzia further teaches wherein said molding core (302) is formed of a thermally conductive material (note metal mandrels may be used – Col. 10, Lines 29-31), and wherein said curing further comprising heating said thermally conductive material (Col. 10, Lines 22-28).  Zanzia fails to explicitly teach wherein said heating comprises flowing heated gases through said molding core.  Richards teaches a similar molding method, wherein a fibrous pipe (*Figures 17-19, #32) is formed and cured on a molding core (24), wherein said curing further comprising heating said thermally conductive molding core (24) material, and wherein said heating comprises flowing heated gases through said molding core (24) (Col. 2, Line 68-Col. 3, Lines 3; Col. 17, Lines 51-5-7).  Because Zanzia’s methods involves apply heat around an outer circumference of the pipe body to cure the binder, and Richards’ alternatively applies heat from an inner circumference of the pipe via the perforated mandrel in order to cure the pipe, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Zanzia, with the apparatus of Richards so as to provide simple substitution of one know method of applying heat in order to cure a wrapped layer of fiber material and binder around a mandrel/molding core for another, the provide the predictable result of either heating method being suitable to heat and cure the binder within the fiber material.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to Claim 19, Zanzia is relied upon for the reasons and disclosures set forth above.  Zanzia further teaches wherein said molding core (302) is formed of a thermally conductive material (note metal mandrels may be used – Col. 10, Lines 29-31), and wherein said curing further comprising heating said thermally conductive material (Col. 10, Lines 22-28).  Zanzia fails to explicitly teach wherein said molding core comprises apertures to guide said heated gases from an interior of said molding core to said pipe.  Richards teaches a similar molding method, wherein a fibrous pipe (*Figures 17-19, #32) is formed and cured on a molding core (24), wherein said curing further comprising heating said thermally conductive molding core (24) material, and wherein said molding core (24) comprises apertures to guide said heated gases from an interior of said molding core to said pipe (24) (Col. 2, Line 68-Col. 3, Lines 3; Col. 17, Lines 51-5-7).  Because Zanzia’s methods involves apply heat around an outer circumference of the pipe body to cure the binder, and Richards’ alternatively applies heat from an inner circumference of the pipe via the perforated mandrel in order to cure the pipe, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Zanzia, with the apparatus of Richards so as to provide simple substitution of one know method of applying heat in order to cure a wrapped layer of fiber material and binder around a mandrel/molding core for another, the provide the predictable result of either heating method being suitable to heat and cure the binder within the fiber material.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to exhaust subsystem with fiber pipe and method of forming fiber pipe are disclosed in the PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837